Citation Nr: 1813137	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  05-25 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include osteophyte complex C6-7.

2.  Entitlement to a compensable disability for bilateral pes planus prior to August 23, 2005, a disability rating in excess of 10 percent from August 23, 2005 to August 1, 2017, and a disability rating in excess of 30 percent from August 2, 2017.

3.  Entitlement to an initial disability rating in excess of 10 percent right shoulder impingement syndrome, status post SLAP repair prior to August 2, 2017 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to January 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as well as an August 2011 rating decision of the VA RO in Baltimore, Maryland.  Jurisdiction currently resides at the VA RO in Baltimore. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2007 as to his cervical spine disability and bilateral pes planus claims.  A transcript of this hearing has been associated with the claims file.

In January 2008, the Board denied the Veteran's claims of service connection for a cervical spine disability as well as entitlement to a compensable disability rating for bilateral pes planus.  The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans claims (Court).  In a May 2009 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision as to both claims. 

In June 2011 and February 2013, the Board remanded the Veteran's cervical spine disability and bilateral pes planus claims to the Agency of Original Jurisdiction (AOJ). 

In March 2017, the Board again denied the Veteran's claim of service connection for a cervical spine disability.  The Veteran appealed the Board's March 2017 decision to the Court.  In an August 2017 Order, pursuant to a JMR, the Court vacated and remanded the Board's decision as to this claim. 

In March 2017, the Board also remanded the Veteran's bilateral pes planus and right shoulder disability claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The record reveals that the Veteran's claim for entitlement to an increased rating bilateral pes planus was readjudicated by an August 2011 rating decision wherein the RO increased the disability evaluation for the service-connected bilateral pes planus to 10 percent effective August 23, 2005.  The bilateral pes planus claim was thereafter readjudicated by a December 2017 rating decision wherein the RO increased the disability evaluation for the bilateral pes planus to 30 percent effective August 2, 2017.  Further, in the December 2017 rating decision, the RO readjudicated the Veteran's right shoulder disability claim and increased the disability rating to 20 percent effective August 2, 2017.  However, as the increased disability ratings did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of entitlement to service connection for a cervical spine disability to include osteophyte complex C6-7 as well as entitlement to an increased disability rating for right shoulder impingement syndrome, status post SLAP repair are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  For the period prior to August 2, 2017, the Veteran's bilateral pes planus was manifested by moderate impairment; the bilateral pes planus is not manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

2.  For the period from August 2, 2017, the Veteran's bilateral pes planus is manifested by severe impairment; the bilateral pes planus does not show pronounced disability with extreme tenderness, marked pronation, and/or marked inward displacement or severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  Prior to August 23, 2005, the criteria for a 10 percent disability rating, and no higher, for bilateral pes planus are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

2.  From August 23, 2005 to August 1, 2017, the criteria for a disability rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).

3.  From August 2, 2017, the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for bilateral pes planus.  In the interest of clarity, the Board will discuss certain preliminary matters. The issue on appeal will then be analyzed and a decision rendered.

Compliance with the JMR

As was noted in the Introduction, the Veteran's increased rating claim for bilateral pes planus involves a JMR by the Court dated April 2009.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The April 2009 JMR found that the Board failed in its duty to assist by not providing the Veteran with a thorough and contemporaneous VA examination.  In this regard, at time of the January 2008 Board decision, the Veteran had most recently been provided a VA examination in January 2005.  However, during the October 2007 Board hearing, the Veteran testified that his disability had worsened since the January 2005 VA examination.  Therefore, remand was warranted for compliance with this directive of the JMR. 

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

The Board previously remanded the Veteran's bilateral pes planus claim in June 2011, February 2013, and March 2017 in order to obtain outstanding medical treatment records as well as provide the Veteran with VA examinations for his bilateral pes planus.  Pursuant to the Board's remand instructions, the AOJ obtained outstanding medical treatment records and associated the records with the claims folder.  Further, the Veteran has been provided multiple VA examinations for his bilateral pes planus and was provided an examination most recently in August 2017.  The Veteran's claim was most recently readjudicated via a December 2017 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been complied with regarding the bilateral pes planus claim decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist that have not been corrected on remand.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2007.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted as to the bilateral hearing loss disability claim, the Board finds that it has been cured on remand.
Higher evaluation for bilateral pes planus

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2017); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's bilateral pes planus is rated as noncompensable prior to August 23, 2005; 10 percent disabling from August 23, 2005 to August 1, 2017; and 30 percent from August 2, 2017 under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).  The Veteran alleges his bilateral pes planus is more severe than currently rated.  

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toes, hallux valgus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2017).

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  

The Board finds that Diagnostic Code 5284 is not the most appropriate code to apply in the Veteran's case because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities; whereas Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and pain), and functions that are affected (pain on manipulation) by pes planus.  In this regard, the Board notes that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Also, VA's General Counsel (GC) precedential opinion advises that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  As such, the Board reasons that the Veteran's symptoms associated therewith, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284.  Lastly, the Board notes that the competent and probative evidence does not indicate loss of either foot such that a higher 40 percent disability rating is warranted.  Accordingly, the Board finds that Diagnostic Code 5276 is the most appropriate Diagnostic Code for evaluation of the Veteran's bilateral pes planus.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The Veteran was afforded a VA examination in September 2002.  He was not able to stand for prolonged periods but was able to ambulate independently without the help of a cane.  He wore orthotics.  Examination of the feet demonstrated a loss of great arch of both feet with no shift in weight bearing line.  There were no callosities and mild Achilles tenderness.  There was no pronation deformity or hallux valgus deformity.  The examiner diagnosed the Veteran with mild pes planus deformity of the feet with no evidence of fatigability or incoordination.

The Veteran was provided another VA examination in January 2005.  He reported pain in the feet that was intensified by bad weather and eased by arch supports.  Moreover, using inserts provided moderate relief.  Upon examination, the VA examiner noted moderate bilateral pes planus.  There was no swelling, heat, erythema, or tenderness.  Temperature, color, and vasculature were normal. All digits had normal ranges of motion and there were no significant callous formation.  The Veteran was able to arise and stand normally.  Gait was normal.  The Veteran was able to hop normally on each foot and squat normally.  The examiner diagnosed the Veteran with moderate bilateral pes planus.  There was no evidence of weakened movement, excess fatigability, or incoordination, or evidence that these or pain decreased motion during exacerbation.  Flare-ups occurred daily and were of moderate severity and duration.  There were no visible deformities or skin or vascular changes.  Alignment of the Achilles tendon appeared normal.  There was no significant valgus deformity or malalignment.  There was no hallux valgus.  

On VA examination in March 2008, the Veteran reported moderate pain in his right foot and severe pain in his left foot.  He further reported that orthotics did not provide relief.  He was able to perform activities of daily living.  The examiner noted pain with weight bearing, stiffness, fatigability, weakness, lack of endurance, and use of orthotics.  The examiner did not report swelling, heat, or redness.  The Veteran was able to stand for 5 minutes and could walk up to 400 yards.  Weight bearing was normal with mild bowing.  There was no forefoot malalignment as well as mild pronation.  There was arch present on nonweight bearing but no atrophy of the foot or other deformity.  The examiner diagnosed the Veteran with bilateral pes planus.

The Veteran was afforded a VA examination in June 2010.  He continued to report that inserts did not help his foot pain and that he had steroid injections for both feet.  He was able to walk 1 mile and stand for 20-30 minutes.  He had flare-ups with increased activity.  He was able to perform activities of daily living.  Upon examination, the VA examiner reported that the Veteran was able to wiggle his toes without pain.  Gait testing revealed a poor toe-off on the left.  The Veteran had heel calluses.  Pes planus was mild for both weight-bearing and nonweight-bearing.  Achilles tendon is nontender on manipulation and mobile.  The Veteran had a mild amount of mid foot malalignment bilateral, correctable with manipulation.  He had no areas of palpable tenderness noted.  The examiner noted an X-ray dated 2003 which revealed an impression of bilateral pes planus as well as left foot surgery done in 2009 which was an osteotomy of the calcaneus and transfer of a tendon.  

The Veteran was provided a VA examination in April 2013.  He reported increased pain with prolonged standing and walking.  The examiner noted pes planus that was moderate to severe bilaterally.  Further, the Veteran had pain on use of the feet but no pain on manipulation of the feet.  There was no indication of swelling on use, calluses, or extreme tenderness of plantar surface.  Further, the Veteran's symptoms were relieved by arch supports.  The Veteran had decreased longitudinal arch height on weight bearing but no objective evidence of marked deformity of the feet or marked pronation.  Also, the weight-bearing line fell over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.     

On VA examination in August 2017, the Veteran continued to report bilateral foot pain as well as treatment for the pes planus with orthotics, steroid injections, and pain medication.  He also reported flare-ups with increased activity as well as difficulty with walking and standing.  The VA examiner documented pain on use of the feet as well as pain on manipulation of the feet.  There was no swelling, characteristic calluses, or extreme tenderness of plantar surfaces on one or both feet.  The Veteran had decreased longitudinal arch height of one or both feet on weight-bearing.  There was no objective evidence of marked deformity of one or both feet or marked pronation of one or both feet.  The weight-bearing line fell over or medial to the great toe.  There was no other lower extremity disorder that caused alteration of the weigh-bearing line.  The Veteran did not have inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon in one or both feet.  Functional loss was manifested by pain on movement, pain on weight-bearing, and pain on nonweight-bearing.  There was not pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner specifically noted that the severity of the Veteran's bilateral pes planus was moderate.

VA treatment records further document treatment for the Veteran's bilateral pes planus.  Specifically, the treatment records document pain in both feet as well as treatment with orthotics.  X-ray reports also document pes planus.  See, e.g., a VA treatment record dated September 2003.  Additionally, in April 2009, the Veteran underwent a left foot flexor digitorum longus and medial calcaneus sliding osteotomy, and decompression left posterior tibial tendon.  An August 2013 treatment record notes activities that aggravate the pes planus include prolonged standing and walking.  A December 2014 VA treatment record noted mild pes planus on the left foot.  

The Veteran continued his complaints of symptoms associated with his bilateral pes planus at the October 2007 Board hearing.  He reported stiffness in his feet as well as pain with walking.  He noted the use of inserts for treatment.  

After consideration of all of the evidence of record, the Board acknowledges the Veteran's report of pain associated with his bilateral pes planus.  The Board further finds that prior to August 23, 2005, a 10 percent disability rating is warranted for the Veteran's bilateral pes planus under Diagnostic Code 5276.  In this regard, the Board finds that the severity of the bilateral pes planus, in particular with consideration of functional loss, approximates moderate severity which is congruent with a 10 percent disability rating.  The Board notes the multiple findings of pain on manipulation of the feet.  Moreover, the Veteran was not able so stand for prolonged periods, and he had flare-ups which the January 2005 VA examiner characterized as "moderate" severity.  The Veteran also used orthotics for treatment.  As such, the Board finds that prior to August 23, 2005, a 10 percent rating is warranted for the Veteran's bilateral pes planus.  

However, the Board finds that prior to August 2, 2017, a disability rating in excess of 10 percent is not warranted for the Veteran's bilateral pes planus.  The Board In this regard the Board finds that the Veteran's pes planus did not result in severe impairment during this period which is required for a higher 20 percent rating (for unilateral pes planus) or a 30 percent rating (for bilateral pes planus) under Diagnostic Code 5276.  Although he Board notes the findings of pain on manipulation, there are no findings of objective evidence of marked deformity, indication of swelling on use, or characteristic callosities.  Pertinently, the VA examination reports in particular document the absence of these findings.  Further, while the April 2013 VA examiner reported "moderate to severe" bilateral pes planus, the remainder of evidence prior to August 2, 2017 indicates that the Veteran's bilateral pes planus is at most of moderate impairment.  Also, the Veteran was able to walk 1 mile and stand for 20-30 minutes.  See the June 2010 VA examination report.  The Board further finds that the Veteran's bilateral pes planus does not approximate pronounced impairment as although orthotics did not improve pain in the feet, there were no findings of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  There are other symptoms contemplated by a 30 percent rating evidenced during this period.  Additionally, while the Veteran had left foot surgery in April 2009, there is no indication that a temporary total rating for convalescence is warranted under 38 C.F.R. § 4.30.  In this regard, there are no findings that the surgery necessitated at least one month of convalescence; the surgery resulted in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or resulted in immobilization by cast, without surgery, of one major joint or more.  Therefore, the Board finds that a disability rating in excess of 10 percent prior to August 2, 2017 is not warranted.

The Board further finds that from August 2, 2017, a disability rating in excess of 30 percent is not warranted under Diagnostic Code 5276.  Specifically, while the competent and probative evidence during the period under consideration arguably demonstrates absence of improvement by orthotic shoes or appliances, there are no objective findings of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Crucially, the August 2017 VA examination report specifically notes the absence of marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  Indeed, the evidence indicates at most moderate severity of the Veteran's bilateral pes planus and no other symptoms contemplated by a 50 percent rating.  There is no competent and probative evidence contrary to the VA examination report during the period under consideration.  Thus, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus from August 2, 2017. 

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During the period under consideration, the Veteran complained of pain and limitations on walking and standing, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence, in particular the VA examination reports, have associated these symptoms to the Veteran's bilateral pes planus.  Further, these symptoms are included in the basis for the 10 and 30 percent ratings.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current assigned ratings.  The Board finds the current ratings encapsulate the Veteran's current symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Accordingly, the Board finds that the Veteran is entitled to a 10 percent disability rating prior to August 23, 2005 and is not entitled to a disability rating in excess of 10 percent prior to August 2, 2017 or a disability rating in excess of 30 percent thereafter.

The Board notes that the record documents a postsurgical scar across the Veteran's left foot which is consistent with the Veteran's left foot surgery in 2009.  However, the medical evidence indicates the scar is asymptomatic and is of insufficient measurement to warrant a compensable disability rating for scars under the applicable Diagnostic Codes.  See, e.g., the August 2017 VA examination report.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

Neither the Veteran nor his attorney has raised any other issues pertaining to this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to August 23, 2005, entitlement to a 10 percent disability rating for bilateral pes planus is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From August 23, 2005 to August 1, 2017, entitlement to a disability rating in excess of 10 percent for bilateral pes planus is denied.

From August 2, 2017, entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied. 


REMAND

With respect to the Veteran's claim of entitlement to an increased disability rating for right shoulder impingement syndrome, status post SLAP repair, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017). 

Further, as required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 28 Vet.App. 158 (2016).  The U. S. Court of Appeals for Veterans Claims held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  
	
Pursuant to the March 2017 Board remand, the Veteran was provided a VA examination for his right shoulder disability in August 2017.  This is the most recent VA examination of record for the right shoulder disability.  Pertinently, the Veteran complained of constant pain in the right shoulder which caused difficulty lifting overhead as well as backwards and pulling and pushing objects.  Upon examination, range of motion testing of the Veteran's right shoulder revealed flexion to 150 degrees, abduction to 160 degrees, external rotation to 85 degrees, and internal rotation to 60 degrees.  Crucially, the examiner documented objective evidence of pain with motion of the right shoulder which caused functional loss.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner noted pain on range of motion of the Veteran's right shoulder but did not indicate at what point in the range of motion that pain began.  Pertinently, this finding may provide the Veteran with an increased disability rating for his right shoulder disability.
 
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2017); see 38 C.F.R. § 19.9 (2017).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's right shoulder is warranted.    

With regard to the Veteran's claim of service connection for a cervical spine disability, to include osteophyte complex C6-7, the parties to the August 2017 JMR noted that the Board erred when it failed to ensure that VA satisfied its duty to assist.  In particular, the Board relied on an inadequate August 2013 VA examination when it denied the Veteran's claim.  The JMR noted that the August 2013 VA examination was inadequate because the examiner failed to discuss the Veteran's disability in sufficient detail.  In this regard, the examiner focused on the issue of neurosensory loss, emphasizing that such neurosensory loss was located in the same area that was documented following his pre-service football injury.  This detail, along with the fact that a 1984 myelogram and X-rays of the cervical spine were both negative, led the examiner to conclude that the Veteran's current cervical spine disability pre-existed service and was related to his pre-service football injury, and was less likely than not due to or aggravated by service.  However, the examiner's opinion was insufficient because he focused solely on the issue of neurosensory loss or radiculopathy without discussing the issue of an osteophyte complex.  Pertinently, the Veteran's service connection for a cervical spine disability includes elements of neurosensory loss as well as an osteophyte complex; the examiner only focused on the former, despite the fact that a February 2013 Board remand instructed the RO to provide the Veteran with a VA examination for his "cervical spine disability" (necessarily considering both neurosensory loss and other osteophyte complex).  As such, remand was warranted to provide the Veteran with a new examination to assess the full extent of his cervical spine disability i.e. neurosensory loss, osteophyte complex, and any other noted manifestations of the condition in accordance with the February 2013 remand instructions.  

In light of the foregoing, the Board finds that on remand, an additional opinion should be obtained as to the etiology of the Veteran's cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination concerning his cervical spine disability.  If possible, the examiner, with the appropriate level of expertise, should be someone who has not previously examined the Veteran.  The entire claims folder should be made available to the examiner for review, and review of the claims must be noted in the report. 

As directed in the prior February 2013 remand, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current disability of the cervical spine, to include osteophyte complex C6-7 is a result of an in-service injury or condition the Veteran incurred or aggravated during his service.  The examiner should also provide an opinion as to whether it is as likely as not that the Veteran's 1984 football injury is related to his current cervical spine disability. 

The examiner is also asked to respond to the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a cervical spine disability, to include osteophyte complex C6-7 that existed prior to his entry to service?  Please explain what evidence supports you conclusion.

(b) If a cervical spine disability, to include osteophyte complex C6-7 did exist prior to entry to service, did it increase in severity during service?

(c) If the cervical spine disability increased in severity during service, did the increase in severity represent a chronic worsening of the disorder or was the increase in severity clearly and unmistakably due to the natural progression of the disorder?

(d) If the examiner determines that a cervical spine disability, to include osteophyte complex C6-7 did not exist prior to service, is any currently diagnosed neck disability, , to include osteophyte complex C6-7 causally or etiologically related to the symptomatology shown in service treatment records?

Please provide a complete rationale for any opinion offered, with consideration of all lay and medical evidence, including but not limited to the prior VA examination reports and the October 2004 opinion from Dr. J.B. 

If any requested opinion cannot be offered without resorting to speculation, please indicate such in the report and explain why you cannot offer an opinion.

2. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected right shoulder impingement syndrome, status post SLAP repair.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the right and left shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


